
	
		IB
		Union Calendar No. 787
		115th CONGRESS2d Session
		H. R. 6434
		[Report No. 115–1006]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2018
			Mr. Pallone introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			November 2, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend section 7 of Public Law 100–515 (16 U.S.C. 1244 note) to promote continued use of the
			 James J. Howard Marine Sciences Laboratory at Gateway National Recreation
			 Area by the National Oceanic and Atmospheric Administration.
	
	
		1.Transfer of the James J. Howard Marine Sciences LaboratorySection 7 of Public Law 100–515 (16 U.S.C. 1244 note) is amended by striking subsection (b) and
			 inserting the following:
			
				(b)Transfer from the State to the National Oceanic and Atmospheric Administration
					(1)In generalNotwithstanding any other provision of law, or the provisions of the August 13, 1991, Ground Lease
			 Agreement (Lease) between the Department of the Interior and the State of New Jersey (State), upon notice to the National Park Service, the State may transfer without consideration, and the
			 National Oceanic and Atmospheric Administration may accept, all State
			 improvements within the land assignment and right of way, including the
			 James J. Howard Marine Sciences Laboratory (Laboratory), two parking lots, and the seawater supply and backflow pipes as generally depicted on the map
			 entitled Gateway National Recreation Area, James J. Howard Marine Science Laboratory Land Assignment, numbered 646/142,581A, and dated April 2018 (Map) and any related State personal property.
					(2)Lease amendmentUpon the transfer authorized in paragraph (1), the Lease shall be amended to exclude any
			 obligations of the State and the Department of the Interior related to the
			 Laboratory and associated property and improvements transferred to the
			 National Oceanic and Atmospheric Administration. However, all obligations
			 of the State to rehabilitate Building 74 and modify landscaping on the
			 surrounding property as depicted on the Map, under the Lease and pursuant
			 to subsection (a), shall remain in full force and effect.
					(3)Use by the National Oceanic and Atmospheric AdministrationUpon the transfer authorized in paragraph (1), the Administrator of the National Oceanic and
			 Atmospheric Administration is authorized to use the land generally
			 depicted on the Map as a land assignment and right of way and associated
			 land and appurtenances for continued use of the Laboratory, including
			 providing maintenance and repair, and access to the Laboratory, the
			 parking lots and the seawater supply and back flow pipes, without
			 consideration, except for reimbursement to the National Park Service of
			 agreed upon reasonable actual costs of subsequently provided goods and
			 services.
					(4)Agreement between the National Park Service and the National Oceanic and Atmospheric AdministrationUpon the transfer authorized in paragraph (1), the Director of the National Park Service and the
			 Administrator of the National Oceanic and Atmospheric Administration shall
			 enter into an agreement addressing responsibilities pertaining to the use
			 of the land assignment within the Sandy Hook Unit of the Gateway National
			 Recreation Area as authorized in paragraph (3). The agreement shall
			 prohibit any new construction on this land, permanent or nonpermanent, or
			 significant alteration to the exterior of the Laboratory, without National
			 Park Service approval.
					(5)Restoration
						(A)Notwithstanding any provision of the Lease to the contrary, if the State does not transfer the
			 improvements as authorized in paragraph (1), and these improvements are
			 not used as or in support of a marine science laboratory, the State shall
			 demolish and remove the improvements and restore the land in accordance
			 with the standards set forth by the National Park Service, free of
			 unacceptable encumbrances and in compliance with all applicable laws and
			 regulations regarding known contaminants.
						(B)If the National Oceanic and Atmospheric Administration accepts the improvements as authorized in
			 paragraph (1) and these improvements are not used as or in support of a
			 marine science laboratory, the National Oceanic and Atmospheric
			 Administration shall be responsible for demolishing and removing these
			 improvements and restoring the land, in accordance with the standards set
			 forth by the National Park Service, free of unacceptable encumbrances and
			 in compliance with all applicable laws and regulations regarding known
			 contaminants..
		
	
		November 2, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
